Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 5/25/2022 regarding claims rejections under 35 U.S.C. 101 in claims 1-4, and 6-23 have been fully considered and they are persuasive. The applicant has amended the claims 1, 14 and 20 and overcome the 101 rejections. The invention utilizes training a neural network using patches, partitioned from training samples, having identified textures, using the trained neural network to analyze a formation sample of a geological formation under evaluation in order to output a plurality of curves, and the curves provide a more accurate and complete view of the composition of the geological formation at various depths. Therefore, the claims recite additional elements that integrate the judicial exception into a practical application of that exception. Thus, the 101 claims rejections in claims 1-4, and 6-23  have been withdrawn.

Reasons for Allowance
Claims 1-4, and 6-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior arts are “Ye Zhang: Automated Classification Analysis of Geological Structures Based on Images Data and Deep Learning Model”, hereinafter “Zhang”; “Surez-Rivera US 20140297186”; “Sungkom US 20160307312”. 
As to claim 1, the combination of Zhang, Surez-Rivera and Sungkom teaches all the claim limitations except “obtaining, via the processor, values from an output layer of the neural network for the patch, the values of the output layer representing semantic features of the patch in a first number of dimensions; associating, via the processor, the patch to a location of the image of the formation sample; and reducing, via the processor, the first number of dimensions representing the semantic features of the patch to obtain a vector corresponding to the patch having a second number of dimensions; and generating, via the processor, a plurality of curves, one curve being displayed for each of the second number of dimensions, each curve being a two-dimensional graph with one axis corresponding to a position along the formation sample at which the patch is located and the second axis corresponding to a respective dimension of the vector for the corresponding patch, displaying, via the processor, the plurality of curves on a display device”. The amended claim has unique limitations and differentiates itself from the prior arts. The invention provides analysis method for analyzing geological formation properties. The method enables virtualized components of one or more different computing devices or device types through virtualization layer or virtual host by translating virtualized operations to actual operations. The enabled neural network performs backward pass by determining which inputs weights most contributed to loss of network to adjust weights so that loss decreases and is eventually minimized. The methods use machine learning methods and provide a more accurate and in-depth analysis of downhole rock formations, and it removes geologic formation samples from various locations throughout the length of a wellbore. The physical location of each geologic formation sample is noted and recorded such that the data obtained from an analysis of the sample is correlated to a specific location within the wellbore. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Zhang, Surez-Rivera and Sungkom to arrive at the claimed invention. The advantages and distinguishable features can be seen on Page 2, Paragraph 18; Page 3, Paragraphs 23 and 25; Page 6, Paragraph 32; Page 8, Paragraph 36; in the filed specification.

As to claim 14, the combination of Zhang, Surez-Rivera and Sungkom teaches all the claim limitations except “obtain values from an output layer of the neural network for the patch, the values of the output layer representing semantic features of the patch in a first number of dimensions; associate the patch to a location of the image of the formation sample; and reduce the first number of dimensions representing the semantic features of the patch to obtain a vector corresponding to the patch having a second number of dimensions; and display a plurality of curves, one curve being displayed for each of the second number of dimensions, each curve being displayed as a two-dimensional graph with one axis corresponding to a position along the formation sample at which the patch is located and the second axis corresponding to a respective dimension of the vector for the corresponding patch”. The amended claim has unique limitations and differentiates itself from the prior arts. The invention provides analysis method for analyzing geological formation properties. The method enables virtualized components of one or more different computing devices or device types through virtualization layer or virtual host by translating virtualized operations to actual operations. The enabled neural network performs backward pass by determining which inputs weights most contributed to loss of network to adjust weights so that loss decreases and is eventually minimized. The methods use machine learning methods and provide a more accurate and in-depth analysis of downhole rock formations, and it removes geologic formation samples from various locations throughout the length of a wellbore. The physical location of each geologic formation sample is noted and recorded such that the data obtained from an analysis of the sample is correlated to a specific location within the wellbore. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Zhang, Surez-Rivera and Sungkom to arrive at the claimed invention. The advantages and distinguishable features can be seen on Page 2, Paragraph 18; Page 3, Paragraphs 23 and 25; Page 6, Paragraph 32; Page 8, Paragraph 36; in the filed specification.

As to claim 20, the combination of Zhang, Surez-Rivera and Sungkom teaches all the claim limitations except “obtain values from an output layer of the neural network for the patch, the values of the output layer representing semantic features of the patch in a first number of dimensions; associate the patch to a location of the image of the formation sample; and reduce the first number of dimensions representing the semantic features of the patch to obtain a vector corresponding to the patch having a second number of dimensions; and display a plurality of curves, one curve being displayed for each of the second number of dimensions, each curve being displayed as a two-dimensional graph with one axis corresponding to a position along the formation sample at which the patch is located and the second axis corresponding to a respective dimension of the vector for the corresponding patch”. The amended claim has unique limitations and differentiates itself from the prior arts. The invention provides analysis method for analyzing geological formation properties. The method enables virtualized components of one or more different computing devices or device types through virtualization layer or virtual host by translating virtualized operations to actual operations. The enabled neural network performs backward pass by determining which inputs weights most contributed to loss of network to adjust weights so that loss decreases and is eventually minimized. The methods use machine learning methods and provide a more accurate and in-depth analysis of downhole rock formations, and it removes geologic formation samples from various locations throughout the length of a wellbore. The physical location of each geologic formation sample is noted and recorded such that the data obtained from an analysis of the sample is correlated to a specific location within the wellbore. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Zhang, Surez-Rivera and Sungkom to arrive at the claimed invention. The advantages and distinguishable features can be seen on Page 2, Paragraph 18; Page 3, Paragraphs 23 and 25; Page 6, Paragraph 32; Page 8, Paragraph 36; in the filed specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370.  The examiner can normally be reached on Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                            
/ALESSANDRO V AMARI/Supervisory Patent Examiner, Art Unit 2863